DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 Response to Amendment
This office action is responsive to the preliminary amendment filed on November 23, 2020.  As directed by the amendment: claim(s) 1, 7, 13 and 17 have been amended, claim(s) 8 and 19 have been cancelled, and no claim(s) have been added. Thus, claims 1-7, 9-18, and 20-22 are currently pending in the application.
Response to Arguments
Applicant's arguments filed November 23,2020 have been fully considered but they are not persuasive. The applicant traverses the 35 U.S.C. 101 rejection of claims 1-20 and principally argues that the specification details that the improvement in technology is from “composite renal risk indication” computed from primary and secondary renal risk indications from different sensor signals, such as cardiac or respiratory signals.  The examiner disagrees that this is an improvement of technology.  The examiner is not convinced and therefore the 101 rejection is maintained.
Applicant’s arguments, see pg. 10, filed November 23, 2020, with respect to 35 U.S.C. 112(a) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20  has been withdrawn. However, the applicant has introduced new claims 21-22 which have the same claim language as previously written that caused a 112(a) rejection and that has been addressed below.
Applicant's arguments filed November 23,2020 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Stahmann does not teach the limitation “generating a composite renal risk indication using a combination of the primary and secondary renal risk indications.” The examiner respectfully disagrees. The prior art Stahmann explicitly states that the kidney status indicative signal includes (defined: comprise or contain as part of a whole synonymous with combine defined: joining or merging of different parts) one or more renal function-the status indicative signal indicates one of : absence, presence, increase, decrease, occurrence, termination, impending change or rate of change of one or more renal functions). Applicant further argues that “renal function-associated parameters” cannot be interpreted as “renal risk indications.” However, Stahmann explicitly states in [0030] that the status signal can indicate impending change which the examiner interprets as synonymous with renal risk indication. The examiner again disagrees. The examiner is not convinced by this argument and therefore this is art will be maintained in the rejections below for the newly amended claims.
In terms of claims 1 and 13, the examiner has composed a new rejection to address the newly amended claimed limitations regarding the heart sounds utilizing prior art Mahajan (US 2012/0303079 A1). Therefore, applicant’s arguments regarding Pataganay for these claims are moot, see below for the new rejection. 
Additionally, the applicant further argues the prior art Patangay is only focused on the drug therapy’s impact on renal function and is not equivalent to a risk of renal dysfunction. The examiner again respectfully disagrees as the applicant’s arguments are not commensurate in scope with the claims. The claims as written do not require a risk of renal dysfunction, only a signal indicative of a degree of renal dysfunction. While, Patangay discloses in [0070]-[0071] that the monitoring of the heart sounds is useful to monitor a drug therapy’s impact on renal function it does not preclude the art from being used.  The claims do not limit the use of a drug therapy with the system, and furthermore the goal of the prior art Patangay remains the same to monitor renal function. The monitoring of renal function clearly results in a signal indicative of a predict a renal risk; however, that is not in the claimed limitations. The examiner is not convinced by this argument and therefore this is art will be maintained in the rejections below for the newly amended claims.
The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
.  The claims as written are broad enough to encompass many ways to achieve generating a primary renal risk indication using at least the first signal metric and a second renal risk indication using at least the second signal metric. The applicant has not disclosed a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. For instance, the instant specification details how the first physiological signal may be a heart sound signal and the second physiological signal may be a respiration signal.  These two types of signals (cardiac and respiratory) have direct correlation with renal functionality.  However, the specification does not detail support for where the first and second physiological signal can be any signal even if the signal does not a correlation to a renal functionality. 
For instance, it is not clear to one skilled in the art that if the first physiological signal was an EEG signal and the second physiological signal was an EMG signal that the system is still able to generate a renal risk indication. It appears that the claims are directing to all and every physiological signal being a choice when in fact the specification only directs to those physiological signals which have a correlation to renal functionality. The examples as provided in the specification appear to have at least one of the physiological signals (either first or second) be directed to cardiac or respiratory signals so it appears that this is required in order to generate a renal risk indication. Thus, when there is substantial variation within the genus, one must describe a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-18, and 20-22 are rejected under 35 U.S.C. 101 because, although the claims relate to a signal processor circuit which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to generating a renal risk indication and presenting it to the user with mere data gathering (sensor signals) in order to diagnose or present a current state of the user, all of which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the invention is directed to a series of data gathering steps that are necessary to determine the patient’s risk of renal dysfunction. This can be performed simply by the user collecting data and then outputting a result to the user which can be done mentally. As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct.
This method of generating a renal risk indication output is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahmann (US 2008/0119907 A1)
Regarding claim 21, Stahmann discloses a system for identifying a patient’s risk of renal dysfunction (e.g. [0023]), the system comprising: sensor circuits including sense amplifier circuits to sense at least first and second physiological signals (e.g. Fig 2:226; [0034] internal sensor module can include one or more measurement units); a signal processor circuit configured to generate a first signal metric from the first physiological signal and a second signal metric from the second physiological signal (e.g. Fig 2:230 [0034]); a risk stratifier circuit coupled to the signal processor circuit, the risk stratifier circuit configured to: generate a primary renal risk indication using at least the first signal metric and a secondary renal risk indication using at least the second signal the kidney status includes information regarding one or more renal function-associated parameters as pulled from the internal sensor module); and generate a composite renal risk indication indicative of a degree of renal dysfunction using both the primary and secondary renal risk indications (e.g. Fig 5:502); and categorize the composite renal risk indication into one of a plurality of risk degrees (e.g. [0030] the status indicative signal indicates one of : absence, presence, increase, decrease, occurrence, termination impending change or rate of change of one or more renal functions); and an output circuit configured to present the composite renal risk-indication to a user or a process (e.g. Fig 1:122; [0025] claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann (US 2008/0119907 A1) in view of Mahajan (US 2012/0303079 A1).
Regarding claim 1, Stahmann discloses a system for identifying a patient’s risk of renal dysfunction (e.g. [0023]), the system comprising: sensor circuits including sense amplifier circuits to sense at least first and second physiological signals (e.g. Fig 2:226; [0034] internal sensor module can include one or more measurement units); a signal processor circuit configured to generate a first signal metric from the first physiological signal and a second signal metric from the second physiological signal (e.g. Fig 2:230 the kidney status includes information regarding one or more renal function-associated parameters as pulled from the internal sensor module); and generate a composite renal risk indication indicative of a degree of renal dysfunction using both the primary and secondary renal risk indications (e.g. Fig 5:502); and an output circuit configured to present the composite renal risk-indication to a user or a process (e.g. Fig 1:122; [0025] claim 19). Stahmann is silent regarding the first physiological signal including a heart sound signal, the second physiological signal including a cardiac or respiratory signal. 
However, Mahajan discloses an apparatus and method for combined cardiac function management and renal therapies wherein the system includes the first physiological signal including a heart sound signal (e.g. [0019]; [0074] the system can utilize one or more physiological sensors or activity sensors which includes heart sound sensors or heart sound data), the second physiological signal including a cardiac or respiratory signal (e.g. [0016]; [0020]-[0021] the system can utilize one or more physiological sensors that is a respiration sensor or provides information regarding heart rate, heart rate variability, heart vibrations, intracardiac pressure cardiac volumes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stahmann that details that the system can have multiple sensors to incorporate the teachings of Mahajan wherein the first physiological signal including a heart sound signal, the second physiological signal Mahajan [0007]).
Regarding claim 13, Stahmann discloses a method for identifying a patient’s risk of renal dysfunction using a medical system (e.g. [0009]), the method comprising: sensing, via the medical system, at least first and second physiological signals (e.g. Fig 2:226; [0034] internal sensor module can include one or more measurement units); processing, via the medical system, the first physiological signal to generate a first signal metric and processing the second physiological signal to generate a second signal metric (e.g. Fig 2:230 [0034]); estimating a risk of renal dysfunction via the medical system, including: generating a primary renal risk indication using at least the first signal metric and generating a secondary renal risk indication using at least the second signal metric (e.g. [0064] lines 7-19 the kidney status includes information regarding one or more renal function-associated parameters as pulled from the internal sensor module); and generating a composite renal risk indication indicative of a degree of renal dysfunction using the primary and secondary renal risk indications (e.g. Fig 5:502); and providing the composite renal risk indication to a user or a process (e.g. Fig 1:122; [0025] claim 19). Stahmann is silent regarding the first physiological signal including a heart sound signal, the second physiological signal including a cardiac or respiratory signal. 
However, Mahajan discloses an apparatus and method for combined cardiac function management and renal therapies wherein the system includes the first physiological signal including a heart sound signal (e.g. [0019]; [0074] the system can utilize one or more physiological sensors or activity sensors which includes heart sound sensors or heart sound data), the second physiological signal including a cardiac or respiratory signal (e.g. [0016]; [0020]-[0021] the system can utilize one or more physiological sensors that is a respiration sensor or provides information regarding heart rate, heart rate variability, heart vibrations, intracardiac pressure cardiac volumes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stahmann that details that the system can have multiple sensors to incorporate the teachings of Mahajan wherein the first physiological signal including a heart sound signal, the second physiological signal including a cardiac or respiratory signal for the purpose of utilizing known sensors signals that are directly correlated to renal health (e.g. Mahajan [0007]).
Regarding claim 22, Stahmann is silent regarding wherein the first physiological signal includes a heart sound signal and the second physiological signal includes a cardiac or respiratory signal; and wherein the signal processor circuit is configured to generate the first signal metric from the sensed heart sound signal and the second signal metric from the sensed cardiac or respiratory signal.
However, Mahajan discloses an apparatus and method for combined cardiac function management and renal therapies wherein the system includes the first physiological signal including a heart sound signal (e.g. [0019]; [0074] the system can utilize one or more physiological sensors or activity sensors which includes heart sound sensors or heart sound data), the second physiological signal including a cardiac or respiratory signal (e.g. [0016]; [0020]-[0021] the system can utilize one or more physiological sensors that is a respiration sensor or provides information regarding heart rate, heart rate variability, heart vibrations, intracardiac pressure cardiac volumes
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stahmann that details that the system can have multiple sensors to incorporate the teachings of Mahajan wherein the first physiological signal including a heart sound signal, the second physiological signal including a cardiac or respiratory signal for the purpose of utilizing known sensors signals that are directly correlated to renal health (e.g. Mahajan [0007]).
Claims 2-3, 5-6, 9-12, 14, 16-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann in view of Mahajan as applied to claims 1 and 13 above, and further in view of Haick (US 2013/0236981 A1) and Nadkarni (US 2017/0228506 A1).
Regarding claims 2 and 14, modified Stahmann is silent regarding wherein to generate the primary renal risk indication, the risk stratifier circuit is configured to generate a chronic kidney disease (CKD) indication using at least the first signal metric, wherein, to generate the secondary renal risk indication, the risk stratifier circuit is configured to generate a secondary CKD indication using at least the second signal metric, wherein, to generate the composite renal risk indication, the risk stratifier circuit is configured to generate a composite CKD indication indicative of the degree of renal dysfunction using both the primary and second CKD indications, and wherein, to present the composite renal risk indication, the output circuit is configured to present the composite CKD indication to the user or the process.
However, Haick discloses a system for diagnosing, staging, and monitoring Chronic kidney disease utilizing sensors to generate a chronic kidney disease (CKD) indication using at least the first signal metric (e.g. [0015]-[0016]), wherein, to generate the system utilizes the eGFR values to determine which stage the CKD is in).
Furthermore, Nadkarni discloses an electronic phenotyping technique for diagnosing chronic kidney disease which utilizes user’s medical record and details in order to diagnose or monitor CKD (e.g. Fig 1; [0036]) and to present the composite renal risk indication (e.g. [0081]; [0084] Fig 5:560).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Stahmann to incorporate the teachings of Haick and Nadkarni wherein to generate the primary renal risk indication, the risk stratifier circuit is configured to generate a chronic kidney disease (CKD) indication using at least the first signal metric, wherein, to generate the secondary renal risk indication, the risk stratifier circuit is configured to generate a secondary CKD indication using at least the second signal metric, wherein, to generate the composite renal risk indication, the risk stratifier circuit is configured to generate a composite CKD indication indicative of the degree of renal dysfunction using both the primary and second CKD indications, and wherein, to present the composite renal risk indication, the output circuit is configured to present the composite CKD indication to the user or the 
Regarding claim 3, modified Stahmann discloses wherein the risk stratifier circuit is further configured to generate an estimated glomerular filtration rate (eGFR) based on the composite CKD indication (e.g. Haick: [0015]-[0016]; [0028]; [0033]-[0034]; Nadkarni: Fig 1; [0036]).
Regarding claim 5, modified Stahmann discloses wherein the output circuit is configured to provide the composite CKD indication to a cardiac event detector circuit configured to detect a worsening heart failure event (e.g. Stahmann: Fig 1; [0023]-[0024]; [0067]).
Regarding claims 6 and 16, modified Stahmann discloses wherein the cardiac event detector is configured to detect the worsening heart failure event operate under an operating mode based on at least the composite CKD indication (e.g. Stahmann: Fig 1; [0023]-[0024]; [0067])..
Regarding claim 9, modified Stahmann discloses wherein: the sense amplifier circuits are further configured to sense a third physiological signal (e.g. Stahmann: Fig 2:226; [0034] internal sensor module can include one or more measurement units); the signal processor circuit is configured to generate a third signal metric from the third physiological signal (e.g. Stahmann: Fig 2:230 [0034]); and the risk stratifier circuit is configured to generate the secondary CKD indication using at least the second and third signal metrics (e.g. Stahmann: [0064] lines 7-19 the kidney status includes information regarding one or more renal function-associated parameters as pulled from the internal sensor module
Regarding claim 17, modified Stahmann discloses wherein: the sense amplifier circuits are further configured to sense a third physiological signal (e.g. Stahmann: Fig 2:226; [0034] internal sensor module can include one or more measurement units); the signal processor circuit is configured to generate a third signal metric from the third physiological signal (e.g. Stahmann: Fig 2:230 [0034]); and the risk stratifier circuit is configured to generate the secondary CKD indication using at least the second and third signal metrics (e.g. Stahmann: [0064] lines 7-19 the kidney status includes information regarding one or more renal function-associated parameters as pulled from the internal sensor module); Modified Stahmann is silent regarding wherein the third signal metric is generated from a physical activity signal.
However, Mahajan discloses an apparatus and method for combined cardiac function management and renal therapies wherein the third sensor physiological sensor includes a physical activity signal (e.g. [0016]; [0019]; [0021] the activity sensor can include a physical activity signal of a patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stahmann that details that the system can have multiple sensors to incorporate the teachings of Mahajan wherein the third sensor physiological sensor includes a physical activity signal for the purpose of utilizing known sensors signals that are directly correlated to renal health (e.g. Mahajan [0007]).
Regarding claims 10 and 18, modified Stahmann discloses wherein the risk stratifier circuit is configured to generate the secondary CKD indication using a plurality of measurements of the second signal metric when the third signal metric satisfies a Nadkarni: Fig 1 there is a flow chart to determine the status of the patient’s CKD).
Regarding claim 11, Modified Stahmann is silent regarding wherein the third sensor physiological sensor includes a physical activity signal, and the third signal metric includes one of: a physical activity level; or a time duration when the physical activity level meets a specified condition.
However, Mahajan discloses an apparatus and method for combined cardiac function management and renal therapies wherein the third sensor physiological sensor includes a physical activity signal, and the third signal metric includes one of: a physical activity level; or a time duration when the physical activity level meets a specified condition (e.g. [0016]; [0019]; [0021] the activity sensor can include a physical activity signal of a patient which includes physical activity or exertion level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stahmann that details that the system can have multiple sensors to incorporate the teachings of Mahajan wherein the third sensor physiological sensor includes a physical activity signal, and the third signal metric includes one of: a physical activity level for the purpose of utilizing known sensors signals that are directly correlated to renal health (e.g. Mahajan [0007]).
Regarding claims 12 and 20, modified Stahmann discloses comprising adjusting the composite CKD indication based on clinical information about the patient, the clinical information including one or more of: a historical renal decompensation event; one or more comorbidities of CKD; a creatinine blood test; patient physical assessment; or patient demographics (e.g. Nadkarni: [0032]-[0049]; Fig 1).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann in view of Mahajan and further in view of Haick and Nadkarni as applied to claim 3 and 14 above, and even further in view of Brockway (US 2006/0010090 A1).
Regarding claim 4, modified Stahmann is silent regarding wherein the output circuit is configured to generate an alert in response to the composite CKD indication to a cardiac event detector circuit configured to detect a worsening heart failure event.
However, Brockway discloses an expert system for patient medical information analysis wherein the output circuit is configured to generate an alert in response to the composite CKD indication to a cardiac event detector circuit configured to detect a worsening heart failure event (e.g. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Stahmann to incorporate the teachings of Brockway wherein the output circuit is configured to generate an alert in response to the composite CKD indication to a cardiac event detector circuit configured to detect a worsening heart failure event for the purpose of alerting the physician in case of an emergency.
Regarding claim 15, modified Stahmann discloses comprising: generating an estimated glomerular filtration rate (eGFR) based on the composite CKD indication; Modified Stahmann is silent regarding generating an alert in response to the composite CKD indication or the eGFR satisfying a specific condition.
However, Brockway discloses an expert system for patient medical information analysis wherein the output circuit is configured to generate an alert in response to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Stahmann to incorporate the teachings of Brockway wherein the output circuit is configured to generate an alert in response to the composite CKD indication to a cardiac event detector circuit configured to detect a worsening heart failure event for the purpose of alerting the physician in case of an emergency.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stahmann in view of Mahajan and further in view of Haick and Nadkarni as applied to claim 3 and 14 above, and even further in view of Patangay (US 2008/0119750 A1).
Regarding claim 7, modified Stahmann is silent regarding wherein the first signal metric includes one of: an intensity measure of a first heart sound (S1), a second heart sound (S2), a third heart sound (S3), or a fourth heart sound (S4); a ratio of a S3 intensity to a reference heart sound intensity, the reference heart sound intensity including one of a S1 intensity, a S2 intensity, or a heart sound energy during a specified portion of a cardiac cycle; or a pre-ejection period, including a time interval between a Q wave and a s S1 heart sound within a cardiac cycle.
However, Patangay discloses an implantable medical device wherein the first physiological signal includes a heart sound signal, and the first signal metric includes one of: an intensity measure of a first heart sound (S1), a second heart sound (S2), a third heart sound (S3), or a fourth heart sound (S4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filings date to modify the modified device of Stahmann to incorporate the teachings of Patangay wherein the first physiological signal includes a heart sound signal, and the first signal metric includes one of: an intensity measure of a first heart sound (S1), a second heart sound (S2), a third heart sound (S3), or a fourth heart sound (S4) for the purpose of relating the heart sound to renal function (e.g. Patangay: [0070]-[0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Jessandra Hough								March 13, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792